DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments, see remarks pages 6-9 filed April 15, 2022, with respect to the rejections under 35 U.S.C. 112(a), 35 U.S.C. 112(b), 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-11 and 13-19 are allowed (renumbered as claims 1-18, respectively).
The following is an examiner’s statement of reasons for allowance: 	
	Regarding claim 1, the prior art of record fails to anticipate or render obvious for each of the zero offset vertical seismic profiles, injecting a ground force into the zero offset vertical seismic profile to provide a reference trace at depth zero in order to estimate energy loss in each receiver providing data in the zero offset vertical seismic profile; for each of the zero offset vertical seismic profiles, estimating time and depth variant quality factors for the well location associated with the zero offset vertical seismic profile based on the seismic profile; estimating quality factors for points within a three-dimensional volume representing the subterranean formation by interpolating between the time and depth variant quality factors for the location associated with each zero offset vertical seismic profile; and combining the estimated quality factors to generate a three-dimensional quality factor model of the three-dimensional volume representing the subterranean formation, in combination  with all other limitations as claimed by Applicant.	
	Regarding claim 13, the prior art of record fails to anticipate or render obvious for each of the zero offset vertical seismic profiles, injecting a ground force into the zero offset vertical seismic profile to provide a reference trace at depth zero in order to estimate energy loss in each receiver providing data in the zero offset vertical seismic profile; for each of the zero offset vertical seismic profiles, estimating time and depth variant quality factors for the well location associated with the zero offset vertical seismic profile based on the zero offset vertical seismic profile; estimating quality factors for points within a three-dimensional volume representing the subterranean formation by interpolating between the time and depth variant quality factors for the location associated with each zero offset vertical seismic profile; and combining the estimated quality factors to generate a three-dimensional quality factor model of the three-dimensional volume representing the subterranean formation, in combination  with all other limitations as claimed by Applicant.	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Dapeng in Foreign Patent Document CN 100401101 C teaches “The invention claims an improved precision of seismic migration, geophysical exploration method. Specifically, the invention uses offset or zero offset probe measurements to accurately migrate in three-dimensional (3-D) surface seismic data, vertical seismic profile (VSP) seismic exploration data in a cross-well (cross-well) in the presence of reflector. In surface seismic exploration, injected into the earth by a seismic source energy reflected out from underground geography characteristic, and recording by a plurality of receiver. The process is by using a line (2D acquisition) or cover an area (3-D obtaining) of source and receiver structure is repeated a plurality of times. the obtained data is processed by using the called process migration to generate image of the reflector. traditional reflection seismology using surface source and receiver to detect reflection from subsurface impedance contrast (impedance multigenerational).” *(page 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISCHITA L HENSON/Primary Examiner, Art Unit 2865